DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 was previously withdrawn as not being directed to the elected species. Claim 6 will not be examined, and is also objected to as indicated below.

Claim Objections
Claim 6 is objected to as it contains the wrong status identifier. Claim 6 is current identified as “(Original)”. The proper identifier for claim 6 is “(Withdrawn)”. Claim 6 will not be examined as is was not elected as it is not directed to Species A as stated in Applicant’s remarks dated April 20, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 1 and 25 must be shown or the feature(s) canceled from the claim(s).  Applicant has not figures which show a vertical CMOS transistor.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 8-9, 25, 27, and 33 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without teaching what the elements of Applicant’s vertical CMOS device is, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding claim 1, 
Applicant has amended claim 1 to state the electronic device (preamble of claim 1) is a vertical transistor. However, Applicant has provided no information about the structure of the vertical transistor other than to state the channel comprises the p-type oxide of the formula (I). One of ordinary skill in the art would not know how to practice the invention because Applicant is missing several critical elements to the device. Applicant is missing a source, a drain, a gate, the structure of the layers making of the vertical device, any oxides acting as insulating layer, etc. How all the missing elements structurally relate to the claimed channel, etc. In addition, Applicant does not point to where in there specification they have support for stating the electronic device is a vertical device. Based upon Applicant is missing essential elements to practice the claimed invention.
	Regarding claim 25,
	Claim 25 is rejected for the same reasons as claim 1 above.
Regarding the dependent claims,
The dependent claims are rejected because their parent claim is rejected.

Claims 1-2, 4, 8-9, 25, 27, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1,
The disclosure does not actually disclose any structure of the vertical CMOS device. Instead the specification states on page 50 that Applicant recommends using the layer of claim 1 in a vertical CMOS, but does not actually disclose the structure, or how to make, the vertical CMOS device. Rather, Applicant only generically states that the material layer of claim 1 can be used in a vertical CMOS device. Based upon this Applicant’s disclosure lack written description for the layer to be used in a vertical CMOS device. 
	Regarding claim 25,
	Claim 25 is rejected for the same reasons as claim 1 above.
Regarding the dependent claims,
The dependent claims are rejected because their parent claim is rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 8-9, 25, 27, and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
Claim 1 is indefinite because it is unclear what is included or excluded with the electronic device. Does the electronic device include a source, drain, gate, etc? In addition, the claim is indefinite because a CMOS transistor has two tranistors, a nmos and a pmos, however, Applicant does not claim any structure related to the nmos, and only claims structure related to pmos channel. It is unclear what is included and excluded, with the CMOS transistor, and what the structure of said CMOS transistor is.
	Regarding claim 25,
	Claim 25 is rejected for the same reasons as claim 1 above.
Regarding the dependent claims,
The dependent claims are rejected because their parent claim is rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 8-9, 25, 27, and 33 is/are rejected under 35 U.S.C. 103 as obvious over Mizoguchi et al., “Low temperature synthesis and characterization of SnTa2O6”, Materials Research Bulletin 44 (2009) 1022-1024 (“Mizoguchi”), in view of Applicant’s Background section (“APA”); 
Or in the alternative:
Claims 1-2, 4, 8-9, 25, 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi, in view of Singh et al., “Robust and synthesizable photocatalysts for CO2 reduction: a data-driven materials discovery”, Nature Communications, 10 (1), 1/25/2019 (“Singh”), in view of Applicant’s Background section (“APA”).
Regarding claim 1, Mizoguchi teaches:
A p-type oxide material of formula (I): 
M-O-X (I) 
wherein M is a metal or metal ion having an electron configuration of (n-1)d10ns2, X is a metal, metal ion, non-metal, or non-metal ion, and wherein the p-type oxide material has an Ehull less than or equal to about 0.03 eV, a hole mobility greater than about 30 cm2/Vs, and a band gap greater than or equal to about 1.5 eV.
Looking at claim 9 the material which fulfils the above limitations is SnTa2O6. This is because claim 9 is dependent upon claim 8 which is dependent upon claim 1. Therefore, the material of claim 9 must have all the characteristics being claimed in claim 1.
Mizoguchi teaches SnTa2O6. See title, and throughout. 
Under MPEP 2112 when the prior art teaches the same material it is inherent/obvious that the material will have the same properties as being claimed. This is because "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999). Further, these inherent/obvious characteristics need not be recognized at the time of the prior art’s disclosure. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003). Further, the rejection under 102/103 is proper when the prior art is silent with respect to the inherent/obvious characteristics.
Further, it would have been obvious to use it in a electronic device because Singh teaches that the same material SnTa2O6 can be used as the photocathode is photocatalytic device used in solor fuel production. Pg. 5, col. 2 at ¶ 5; Pg. 7, col. 2 at ¶ 1.
Mizoguchi and Singh do not expressly teach:
wherein the electronic device comprises a vertical CMOS transistor, the vertical CMOS transistor including a channel region that comprises the p-type oxide material of formula (I).
However:
Applicant provides no additional structure related to the vertical CMOS transistor, thus it can be treated as a relabeling of the device of claim 1, and the material of claim 1 can also be relabed as the channel region;
Based upon Applicant’s background section, and/or the knowledge and skill of one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art to try and use the material of Mizoguchi and/or Singh as the channel region of a vertical CMOS device because 1) it contains the potential for ferroelectric properties (Mizoguchi pg 1022 at col. 2) which would allow for the creation of a memory transistor, and/or 2) it would allow one to make a better phototransistor as the material also can be a photocatalytic material. (Singh Pg. 5, col. 2 at ¶ 5). Thus, it would have been obvious to replace a channel material of a p-type vertical mosfet, or the p-type channel material in a vertical CMOS, in order to get either a ferroelectric memory device, or to get an improved photo-transistor device.
Regarding claim 2, Mizoguchi teaches:
wherein M is selected from the group consisting of Sn2+, Pb2+, Sb3+, Bi3+, and Ti1+ (Pg. 1022, col. 1 at ¶ 1, and throughout where Sn2+ is combined to Ta and O to form SnTa2O6).
Regarding claim 4, Mizoguchi teaches:
wherein X is a metal or metal ion selected from the group consisting of K, Rb, Ti, Nb, and Ta (SnTa2O6 includes Ta).
Regarding claim 8-9, Mizoguchi teaches:
wherein the p-type oxide material is selected from the group consisting of Ta2SnO6, Nb2SnO6, TiSnO3, K2Sn2O3, Rb2Sn2O3, and Sns(POs)2 (Ta2SnO6 is inherently/obvious a p-type material as it is a characteristic of the material.) (Examiner note: Ta2SnO6 is an alternative way to write SnTa2O6. Examiner will use both interchangeably).
Regarding claim 25, 27, and 33
Claims 25, 27, and 33 are claiming characteristics of the material. Because the prior art teaches the same material as claimed Ta2SnO6 the prior art must inherently/obviously teach these same characteristics. See MPEP 2112. If Applicant disagrees with this Applicant will need to state what material actually has these claimed characteristics. Examiner believes that each of the materials listed in claim 8 will meet the limitations of claims 25, 27, and 33. Ta2SnO6 taught by the prior art is one of said materials.

Examiner note:
Examiner could also reject all the claims above except for claim 9 using Samizo et al., “Carrier Generation in p-type Wide-Gap Oxide: SnNb2O6 Foordite”, Chem. Mater. 2018, 30, 8221-8225, as this material can be used to fabricate electronic devices based upon P-N junctions.


Response to Arguments
Applicant’s arguments with respect to claim(s) August 2, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has removed the 35 USC § 102 rejection, and instead made all the rejection a 35 USC § 103 rejection. In addition, Examiner has stated the amendments to the claims would have been obvious over Applicant’s background (aka prior art that was known) section. Further, Examiner has issued 35 USC § 112(a) and (b) rejections based upon Applicant’s amendment to the claims. And, Examiner has issued a drawing objection based upon Applicant’s amendment to the claims.
Applicant’s arguments are unpersuasive, because contrary to Applicant’s assertions it would have been obvious to one of ordinary skill in the art to try and use the material of Mizoguchi and/or Singh as the channel region of a vertical CMOS device because 1) it contains the potential for ferroelectric properties (Mizoguchi pg 1022 at col. 2) which would allow for the creation of a memory transistor, and/or 2) it would allow one to make a better phototransistor as the material also can be a photocatalytic material. (Singh Pg. 5, col. 2 at ¶ 5). Thus, it would have been obvious to replace a channel material of a p-type vertical mosfet, or the p-type channel material in a vertical CMOS, in order to get either a ferroelectric memory device, or to get an improved photo-transistor device. Thus, it would have been obvious to one of ordinary skill in the art to try the material of the prior art in a vertical CMOS device to gain the benefits described by the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822